The trial court charged "that those seven cows were of the value and cost him [plaintiff] $920, that they sold for $110 and that his [plaintiff's] pecuniary damages is the difference of $810." The cows in question cost plaintiff $920 in October, 1936. The injury to those cows occurred in May, 1938.
In this action to recover damages growing out of defendant's fraud, plaintiff's measure of damage was the actual pecuniary loss sustained as a direct result of the wrong. That was the difference in value of the cows in May, 1938, before the wrong, and their value thereafter, not their value in October, 1936, eighteen months before the injury, and their value thereafter.
The judgments should be reversed and a new trial granted, with costs to defendants to abide the event.
CRANE, Ch. J., LEHMAN, HUBBS, LOUGHRAN, FINCH and RIPPEY, JJ., concur O'BRIEN, J., taking no part.
Judgments reversed, etc.